NOTE: This order is nonprecedential.


  Wniteb $>tate~ (!Court of §ppeal~
      for !be jfeberal (!Circuit

            BANCORP SERVICES, L.L.C.,
                   Plaintiff-Appellant,

                            v.
 SUN LIFE ASSURANCE COMPANY OF CANADA
                 (U.S.),
                   Defendant·Appellee,

                           AND
                    ANALECT LLC,
                        Defendant.


                        2011·1467


   Appeal from the United States District Court for the
Eastern District of Missouri in case no. 00-CV·1073,
Judge Carol E. Jackson.


                      ON MOTION


                       ORDER

     The parties jointly move for an extension of time, un-
til September 29, 2011, for Bancorp Services, LLC, to file
BANCORP SERVICES v. SUN UFE                                  2
its opening brief and for an extension of time, until De-
cember 8, 2011, for Sun Life to file its response brief.

      Upon consideration thereof,

      IT Is ORDERED THAT:

      The motion is granted.

                                    FOR THE COURT


      JUt. 2 9 2m1                   /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Charles K. Verhoeven, Esq.
    Matthew B. Lowrie, Esq.                         FILED
                                            U. couRt OF APPEALS FOR
s21                                           TItE FEDERAL CIRCUIT

                                                 JUL 2 9 2011
                                                  JAN HORBAlY
                                                     ClERK